Exhibit 10.4

 

AMENDED & RESTATED REVOLVING NOTE

 

$13,000,000

October 19, 2007

 

FOR VALUE RECEIVED, GOLDEN OVAL EGGS, LLC, a Delaware limited liability company
(“Golden Oval”), MIDWEST INVESTORS OF IOWA, COOPERATIVE, an Iowa cooperative
(“Midwest”) and GOECA, LP, a Delaware limited partnership, hereby jointly and
severally restates and reaffirms its obligation to pay to the order of COBANK,
ACB (the “Lender”) at the main office of CoBank, ACB in Denver, CO, in lawful
money of the United States of America in Immediately Available Funds (as such
term and each other capitalized term used herein are defined in the Amended
Credit Agreement hereinafter referred to) on the Termination Date the principal
amount of THIRTEEN MILLION DOLLARS and NO CENTS ($13,000,000) or, if less, the
aggregate unpaid principal amount of the unpaid Revolving Loans made by the
Lender under the Credit Agreement, and to pay interest (computed on the basis of
actual days elapsed and a year of 360 days) in like funds on the unpaid
principal amount hereof from time to time outstanding at the rates and times set
forth in the Amended Credit Agreement.

 

This note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated June 30, 2006, and amended by First Amendment to Amended
and Restated Credit Agreement dated April 30, 2007, and as further amended by
the Second Amendment to Amended and Restated Credit Agreement dated concurrently
herewith (as the same may hereafter be from time to time amended, restated or
otherwise modified, the “Credit Agreement”) among the undersigned, the Lender
and the other lenders named therein. This note is secured, it is subject to
certain mandatory prepayments and its maturity is subject to acceleration, in
each case upon the terms provided in said Credit Agreement.

 

This note amends and restates a portion of the Total Revolving Outstandings, as
defined in the Credit Agreement, which in turn amended and restated a previous
existing promissory note dated September 13, 2004. It is expressly intended,
understood and agreed that all Total Revolving Outstandings as of the date
hereof shall be considered outstanding hereunder from and after the date hereof
and shall not be considered paid (nor shall the undersigned’s obligation to pay
the same be considered discharged or satisfied) as a result of the issuance of
this note.

 

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF COLORADO WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

--------------------------------------------------------------------------------


 

 

GOLDEN OVAL EGGS, LLC

 

 

 

 

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

 

 

 

 

MIDWEST INVESTORS OF IOWA,
COOPERATIVE

 

 

 

 

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

 

 

 

 

GOECA, LP

 

By its General Partner, GOEMCA, Inc.

 

 

 

 

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

(Signature Page to Amended and Restated Revolving Note)

 

2

--------------------------------------------------------------------------------